Title: To George Washington from Henry Babcock, 24 October 1780
From: Babcock, Henry
To: Washington, George


                  
                     Sir
                     Hartford 24th Octbr 1780
                  
                  I have had the Honor of proposing to the Genl Assembly of
                     Connecticut a Method of pay’g the Army, with solid Coin, and furnishing
                     Magazines of Provisions, with the same Currency; & not compel your
                     Excellency, to distress the Inhabitants of the Jerseys; who have repeatedly
                     sustained great Injurys, both from the Enemy, as well as our Army. Your
                     Letters upon the Subject laid before the Assembly by Govr Trumble, gave Pain to
                     every humane benevolent Breast to hear, them read. Partly owing to the repeated
                     Alterations made by Congress, in their unstable Mode of Supply’s and in their
                     injudicious Alterations of the Qr Mastr Genls Department; and what is of more
                     Consequence the want of Cash—The Paper Medium is up—I have therefore proposed
                     that the whole Plate of the Continent be surrendered up, by it’s inhabitants,
                     & Coined for the Publick Use; and to compel those who have not Virtue
                     enough to make such a sacrafize voluntarily; to tax their Plate at one Third of
                     the Value anually, in three years, we have the whole Gratis—Those who lend
                     their Plate to be paid at the Close of the War, with Interest; and that full
                     Confidence, may be given to the Publick Faith, & Collateral Security to
                     be pledged of the perfected Estates, for the faithful
                     Discharge & Payment of the same. We by our Census have 38,472 1/2 oz.
                     of Plate, By our having no Capital; in Connecticut we have
                     less than any other State of equal Numbers  third most
                     likely left out—Luxury has not crept in here as in the other States—Besides it
                     will have a wonderful Effect upon our Enemy’s by finding that we are not only
                     willing to part with our Luxurys; but by spirited manly Exertions in the Field,
                     establish our Independence. And they will be compelled to make overtures of
                     Peace. Simillar to what happened in the Reign of Lewis the 14th, who your
                     Excellency is sensible observed upon his Finances being exhausted to his Nobles
                     "In the early Part of my Reign I faught for Glory, in the latter from
                     Necessity" The Nobles sent their Plate to the Mint, the Ladies of Quality sold
                     their Jewels. An Army of 400,000 Troops was levied, and an honorable Peace
                     without firing a Gun was the Consequence. This upon my Honor, I believe would
                     be our Case, was a simmillar Mode to be adopted. There is to be a Convention of
                     the New England States together with N. York to meet at this Place; before whom
                     this Matter is to be laid, by them to Congress, By Congress to the whole Cont.
                     Those who are desirous of keeping some Family Plate, by lending us many oz.
                        of ready coined, may be indulged. If it should meet with
                     your Excellencys Approbation I dare say it might iasily be obtained.
                  You are fully sensible that the Enemy flatter themselves, that
                     the Rags with which our Army are paid, will prove our Ruin; for You have
                     convinced the World that the Continental Army are second to no Troops upon
                     Earth, Witness Prince Town, Trenton, Monmouth Saratoga Stony Point, Cambden
                     &c. &c. &c. I have the Honor to be with Sentiments of
                     the highest Respect & profoundest Esteem—Your
                     Excellencys most obedt & most humble Servant
                  
                     Henry Babcock
                  
               